 
EXHIBIT 10.42
 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$918,529.76
Loan Date
 
11-20-2000
Maturity
 
10-15-2013
Loan No.
 
0000000075
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $918,529.76
Date of Agreement:     September 29, 2006


DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 10, 2000 in
the original principal amount of $918,529.76 with a current principal balance of
$497,740.14.
 
DESCRIPTION OF COLLATERAL. Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    The heading captioned “PAYMENT” of the Promissory Note is modified as
follows:
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule:
60 monthly consecutive principal and interest payments in the initial amount of
$4,576.74 each, beginning October 30, 2006, with interest calculated on the
unpaid principal balances at an interest rate based on the weekly average yield
on the United States Treasury securities adjusted to a constant maturity of five
years (currently 4.660%), plus a margin of 2.600 percentage points, resulting in
an initial interest rate of 7.260%; 24 monthly consecutive principal and
interest payments in the initial amount of $4,576.74 each, beginning October 30,
2011, with interest calculated on the unpaid principal balances at an interest
rate based on the weekly average yield on the United States Treasury securities
adjusted to a constant maturity of five years (currently 4.660%), plus a margin
of 2.600 percentage points, resulting in an initial interest rate of 7.260%; and
one principal and interest payment of $332,301.91 on October 15, 2013, with
interest calculated an the unpaid principal balances at an interest rate based
on the weekly average yield on the United States Treasury securities adjusted to
a constant maturity of five years (currently 4.660%), plus a margin of 2.600
percentage points, resulting in an initial interest rate of 7.260%. This
estimated final payment is based on the assumption that all payments will be
made exactly as scheduled and that the Index does not change; the actual final
payment will be for all principal and accrued interest not yet paid, together
with any other unpaid amounts under this Note. Unless otherwise agreed or
required by applicable law, payments will be applied first to any unpaid
collection costs; then to any late charges; then to any accrued unpaid interest;
and then to principal. The annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.
 
2.    The heading captioned “VARIABLE INTEREST RATE” of the Promissory Note is
deleted in its entirety and the paragraph below is substituted in lieu thereof:
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the weekly
average yield on the United States Treasury securities adjusted to a constant
maturity of five years (the “Index”). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current Index rate upon Borrower’s
request, The interest rate change will not occur more often than each five
years. The interest rate may change on the five year anniversary date of this
Change in Terms Agreement and every five years in the same month thereafter.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 4,660% per annum. The interest rate or rates to be
applied to the unpaid principal balance of this Note will be the rate or rates
set forth herein in the
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000075
(Continued) 
Page 2

 
“Payment” section. Notwithstanding any other provision of this Note, after the
payment stream, the interest rate for each subsequent payment stream will be
effective as of the last payment date of the just-ending payment stream. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by it original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
3.    RELEASE OF BORROWER. Bowfin Outdoor Advertising & Travel Centers
Incorporated is hereby released as a Borrower of the above described Existing
Indebtedness under the Promissory Note dated November 10, 2000 between Bowfin
Travel Centers, Inc. and Bowlin Outdoor Advertising Travel Centers Incorporated
and First Security Bank of New Mexico, N.A. As a result, such party is released
from all contractual duties, obligations and liability that they may have had as
Borrower.
 
ACKNOWLEDGEMENT BY REMAINING BORROWERS. The undersigned Borrowers hereby
acknowledge the release of BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS
INCORPORATED as a Borrower of the loan as set forth herein, and ratify and
confirm said modified terms and conditions and agree that their obligation as
Borrower under the loan remains in full force and effect.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:                  BOWLIN TRAVEL CENTERS, INC.          
                By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, PRESIDENT of
BOWLIN TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$541,398.42
Loan Date
 
11-20-2000
Maturity
 
10-15-2013
Loan No.
 
0000000083
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $541,398.42
Date of Agreement:     September 29, 2006

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated November 10, 2000
in the original principal amount of $541,398.42 with a current balance of
$299,299.79.
 
DESCRIPTION OF COLLATERAL. Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    The heading captioned “PAYMENT” of the Promissory Note has been deleted in
its entirety and the paragraph below is substituted in lieu thereof:
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule:
84 monthly consecutive principal and interest payments in the initial amount of
$2,752.07 each, beginning October 30, 2006, with interest calculated on the
unpaid principal balances at an interest rate based on the weekly average yield
on the United States Treasury securities adjusted to a constant maturity of five
years (currently 4.660%), plus a margin of 2.600 percentage points, resulting in
an initial rate of 7.260%; and one principal and interest payment of $199,819.26
on October 15, 2013, with interest calculated on the unpaid principal balances
at an interest rate based on the weekly average yield on the United States
Treasury securities adjusted to a constant maturity of five years (currently
4.660%), plus a margin of 2.600 percentage points, resulting in an initial
interest rate of 7.260%. This estimated final payment is based on the assumption
that all payments will be made exactly as scheduled and that the Index does not
change; the actual final payment will be for all principal and accrued interest
not yet paid, together with any other unpaid amounts under this Note. Unless
otherwise agreed or required by applicable law, payments will be applied first
to any accrued unpaid interest; then to principal; then to any unpaid collection
costs; and then to any late charges. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.
 
2.    The heading captioned “VARIABLE INTEREST RATE” of the Promissory Note is
deleted in its entirety and the paragraph below is substituted in lieu thereof:
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the weekly
average yield on the United States Treasury securities adjusted to a constant
maturity of five years (the “Index”). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current Index rate upon Borrower’s
request. The interest rate change will not occur more often than each five
years. The interest rate may change on the five year anniversary date of this
Change in Terms Agreement and every five years in the same month thereafter.
Borrower understands that Lender may make loans based on other rates as well.
The index currently is 4.660% per annum. The
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000083
(Continued) 
Page 2

 
interest rate or rates to be applied to the unpaid principal balance of this
Note will be the rate or rates set forth herein in the “Payment” section.
Notwithstanding any other provision of this Note, after the first payment
stream, the interest rate for each subsequent payment stream will be effective
as of the last payment date of the just-ending payment stream. NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law. Whenever increases occur in the interest rate,
Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by it original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
RELEASE OF BORROWER. BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS INCORPORATED is
hereby released as a Borrower of the above described Existing Indebtedness under
the Promissory Note dated November 10, 2000 between BOWLIN TRAVEL CENTERS, INC.,
BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS INCORPORATED and FIRST SECURITY
BANK. As a result, such party is released from all contractual duties,
obligations and liability that they may have had as Borrower.
 
ACKNOWLEDGEMENT BY REMAINING BORROWERS. The undersigned Borrowers hereby
acknowledge the release of BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS
INCORPORATED as a Borrower of the loan as set forth herein, and ratify and
confirm said modified terms and conditions and agree that their obligation as
Borrower under the loan remains in full force and effect.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced
or securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:                  BOWLIN TRAVEL CENTERS, INC.          
                By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, PRESIDENT of BOWLIN
TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$705,339.36
Loan Date
 
11-20-2000
Maturity
 
09-30-2014
Loan No.
 
0000000117
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $705,339.36
Date of Agreement:     September 29, 2006

 
DESCRIPTION OF EXISTING INDEBTEDNESS.   Promissory Note dated November 10, 2000
in the original principal amount of $705,339.36, current principal balance of
$418,015.95.
 
DESCRIPTION OF COLLATERAL.  Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    The heading captioned “PAYMENT” of the Promissory Note is modified as
follows:
 
PAYMENT.  Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 95 regular payments of $3,843.67 each and one
irregular last payment estimated at $255,546.00. Borrower’s first payment is due
October 30, 2006, and all subsequent payments are due on the same day of each
month after that. Borrower’s final payment will be due on September 30, 2014,
and will be for all principal and all accrued interest not yet paid. Payments
include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. Interest on this Note is computed on a 365/360 basis; that is, by
applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. Borrower will pay lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.
 
2.    The heading captioned “VARIABLE INTEREST RATE” of the Promissory Note is
modified as follows:
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the weekly
average yield on the United States Treasury securities adjusted to a constant
maturity of five years (the “Index”). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current Index rate upon Borrower’s
request. The interest rate change will not occur more often than each five
years. The interest rate may change on the five year anniversary date of this
Change in Terms Agreement and every five years in the same month thereafter.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 4.660% per annum. The interest rate to be applied to the
unpaid principal balance of this Note will be the rate of 2.600 percentage
points over the Index, resulting in an initial rate of 7.260% per annum. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by it original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
3.    RELEASE OF BORROWER. Bowlin Outdoor Advertising & Travel Centers
Incorporated is hereby released as a Borrower of the above described Existing
Indebtedness under the Promissory Note dated November 10, 2000 between Bowlin
Travel Centers, Inc. and Bowlin Outdoor Advertising Travel Centers Incorporated
and First Security Bank of New Mexico, N.A. As a result, such party is released
from all contractual duties, obligations and liability that they may have had as
Borrower.
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000117
(Continued) 
Page 2

 
4.    ACKNOWLEDGEMENT BY REMAINING BORROWERS. The undersigned Borrowers hereby
acknowledge the release of BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS
INCORPORATED as a Borrower of the loan as set forth herein, and ratify and
confirm said modified terms and conditions and agree that their obligation as
Borrower under the loan remains in full force and effect.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:                  BOWLIN TRAVEL CENTERS, INC.          
                By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, PRESIDENT of
BOWLIN TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$2,527,184.93
Loan Date
 
11-20-2000
Maturity
 
09-30-2008
Loan No.
 
0000000125
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $2,527,184.93
Date of Agreement:     September 29, 2006

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated November 10, 2000
in the original principal amount of $2,527,184.93 with the current principal
balance of $629,374.62.
 
DESCRIPTION OF COLLATERAL.  Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    Modification of Interest Rate. The payment of interest as described in the
Promissory Note has been modified as follows: interest shall accrue at a rate of
7.260% per annum on the unpaid principal balance.
 
2.    The heading captioned“PAYMENT” of the Promissory Note is deleted in its
entirety and the paragraph below is substituted in lieu thereof:
 
PAYMENT. Borrower will pay this loan in 23 regular payments of $5,787.12 each
and one irregular last payment estimated at $585,765.30. Borrower’s first
payment is due October 30, 2006, and all subsequent payments are due on the same
day of each month after that. Borrower’s final payment will be due on September
30, 2008, and will be for all principal and all accrued interest not yet paid.
Payments include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.
 
3.    RELEASE OF BORROWER. BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS
INCORPORATED is hereby released as a Borrower of the above described Existing
Indebtedness under the Promissory Note dated November 10, 2000 between BOWLIN
TRAVEL CENTERS, INC., BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS INCORPORATED
and FIRST SECURITY BANK. As a result, such party is released from all
contractual duties, obligations and liability that they may have had as
Borrower.
 
ACKNOWLEDGEMENT BY REMAINING BORROWERS. The undersigned Borrowers hereby
acknowledge the release of BOWLIN OUTDOOR ADVERTISING & TRAVEL CENTERS
INCORPORATED as a Borrower of the loan as set forth herein, and ratify and
confirm said modified terms and conditions and agree that their obligation as
Borrower under the loan remains in full force and effect.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligations), remain unchanged and in full force and effect.
Consent by Lender
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000125
(Continued) 
Page 2

 
to this Agreement does not waive Lender’s right to strict performance of the
obligations as changed, nor obligate Lender to make any future change in terms.
Nothing in this Agreement will constitute a satisfaction of the obligation(s).
it is the intention of Lender to retain as liable parties all makers and
endorsers of the original obligation{s), including accommodation parties, unless
a party is expressly released by Lender in writing. Any maker or endorser,
including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

BORROWER:                  BOWLIN TRAVEL CENTERS, INC.                          
By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, President of
BOWLIN TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 
 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$750,000.00
Loan Date
 
01-14-2004
Maturity
 
01-31-2011
Loan No.
 
0000000166
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $750,000.00
Date of Agreement:     September 29, 2006

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated January 14, 2004 in
the original principal amount of $750,000.00 with the current principal balance
of $520,904.87.
 
DESCRIPTION OF COLLATERAL.  Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    The heading captioned “PAYMENT” of the Promissory Note is deleted in its
entirety and the paragraph below is substituted in lieu thereof:
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 51 regular payments of $4,789.74 each and one
irregular last payment estimated at $428,726.84. Borrower’s first payment is due
October 30, 2006, and all subsequent payments are due on the same day of each
month after that. Borrower’s final payment will be due on January 31, 2011, and
will be for all principal and all accrued interest not yet paid. Payments
include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding, Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.
 
2.    The heading captioned “VARIABLE INTEREST RATE” of the Promissory Note is
deleted in its entirety and the paragraph below is substituted in lieu thereof:
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the weekly
average yield on the United States Treasury securities adjusted to a constant
maturity of five years (the “Index”). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current Index rate upon Borrower’s
request. The interest rate change will not occur more often than each five
years. The interest rate may change on the five year anniversary date of this
Change in Terms Agreement and every five years in the same month thereafter.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 4.660% per annum. The interest rate to be applied to the
unpaid principal balance of this Note will be the rate of 2.600 percentage
points over the Index, resulting in an initial rate of 7.260% per annum. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by it original final
maturity date, IB) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000166
(Continued) 
Page 2

 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s). It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless Lender expressly releases a party in writing. Any
maker or endorser, including accommodation makers, will not be released by
virtue of this Agreement. If any person who signed the original obligation does
not sign this Agreement below, then all persons signing below acknowledge that
this Agreement is given conditionally, based on the representation to Lender
that the non-signing party consents to the changes and provisions of this
Agreement or otherwise will not be released by it. This waiver applies not only
to any initial extension, modification or release, but also to all such
subsequent actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:                  BOWLIN TRAVEL CENTERS, INC.          
                By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, PRESIDENT of
BOWLIN TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$2,175,000.00
Loan Date
 
04-26-2004
Maturity
 
02-28-2015
Loan No.
 
0000000190
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $2,175,000.00
Date of Agreement:     September 29, 2006

 
DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated April 26, 2004 in
the original principal amount of $2,175,000.00 with a current principal balance
of $2,108,739.01.
 
DESCRIPTION OF COLLATERAL.  Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    The heading captioned “PAYMENT” of the Promissory Note is modified as
follows:
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in 100 regular payments of $19,389.93 each and one
irregular last payment estimated at $1,230,145.58. Borrower’s first payment is
due October 30, 2006, and all subsequent payments are due on the same day of
each month after that. Borrower’s final payment will be due on February 28,
2015, and will be for all principal and all accrued interest not yet paid.
Payments include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any unpaid collection costs;
then to any late charges; then to any accrued unpaid interest; and then to
principal. The annual interest rate for this Note is computed on a 365/360
basis; that is, by applying the ratio of the annual interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. Borrower will pay
Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.
 
2.    The heading captioned “VARIABLE INTEREST RATE” of the Promissory Note is
deleted in its entirety and the paragraph below is substituted in lieu thereof:
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the weekly
average yield on the United States Treasury securities adjusted to a constant
maturity of five years (the “Index”). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current Index rate upon Borrower’s
request. The interest rate change will not occur more often than each five
years. The interest rate may change on the five year anniversary date of this
Change in Terms Agreement and every five years in the same month thereafter.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 4.660% per annum. The interest rate to be applied to the
unpaid principal balance of this Note will be the rate of 2.600 percentage
points over the Index, resulting in an initial rate of 7.260% per annum. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by it original final
maturity date, (B) increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000190
(Continued) 
Page 2

 
intention of Lender to retain as liable parties all makers and endorsers of the
original obligation(s), including accommodation parties, unless a party is
expressly released by Lender in writing. Any maker or endorser, including
accommodation makers, will not be released by virtue of this Agreement. If any
person who signed the original obligation does not sign this Agreement below,
then all persons signing below acknowledge that this Agreement is given
conditionally, based on the representation to Lender that the non-signing party
consents to the changes and provisions of this Agreement or otherwise will not
be released by it. This waiver applies not only to any initial extension,
modification or release, but also to all such subsequent actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:                  BOWLIN TRAVEL CENTERS, INC.          
                By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, PRESIDENT of
BOWLIN TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 
CHANGE IN TERMS AGREEMENT
 
Principal
 
$500,000.00
Loan Date
 
12-07-2004
Maturity
 
11-30-2014
Loan No.
 
0000000216
Call / Coll
 
Account
 
1000139549
Officer
 
Initials
 
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:
BOWLIN TRAVEL CENTERS, INC.
150 LOUISIANA BOULEVARD NE
ALBUQUERQUE, NM 87108
Lender:
BANK OF THE WEST
Albuquerque, BBC #223
500 Marquette, 14th Floor
Albuquerque, NM 87102
(888) 457-2692

--------------------------------------------------------------------------------

 

Principal Amount:     $500,000.00
Date of Agreement:     September 29, 2006



DESCRIPTION OF EXISTING INDEBTEDNESS.  Promissory Note dated December 7, 2004 in
the original principal amount of $500,000.00 with the current principal balance
of $487,750.87.
 
DESCRIPTION OF COLLATERAL.  Deed of Trust dated April 26, 2004; Assignment of
Rents dated April 26, 2004; Mortgage dated December 7, 2004; Assignment of Rents
dated December 7, 2004; Mortgage dated April 26, 2004; Assignment of Rents dated
April 26, 2004; Line of Credit Mortgage dated November 10, 2000; Line of Credit
Mortgage dated November 10, 2000; Line of Credit Mortgage dated November 10,
2000; Line of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage
dated November 10, 2000; Line of Credit Mortgage dated November 10, 2000; Line
of Credit Mortgage dated November 10, 2000; Line of Credit Mortgage dated
November 10, 2000; Deed of Trust dated November 10, 2000; Deed of Trust dated
November 10, 2000.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1.    The heading captioned “PAYMENT” of the Promissory Note is deleted in its
entirety and the paragraph below is substituted in lieu thereof:
 
PAYMENT. Subject to any payment changes resulting from changes in the index.
Borrower will pay this loan in 97 regular payments of $4,484.89 each and
one irregular last payment estimated at $292,802.58. Borrower’s first payment is
due October 30, 2006, and all subsequent payments are due on the same day of
each month after that. Borrower’s final payment will be due on November 30,
2014, and will be for all principal and all accrued interest not yet paid.
Payments include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any unpaid collection costs; and then to any late
charges. The annual interest rate for this Note is computed on a 365/360 basis;
that is, by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.
 
2.    The heading captioned “VARIABLE INTEREST RATE” of the Promissory Note is
deleted in its entirety and the paragraph below is substituted in lieu thereof:
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the weekly
average yield on the United States Treasury securities adjusted to a constant
maturity of five years (the “Index”). The Index is not necessarily the lowest
rate charged by Lender on its loans. If the Index becomes unavailable during the
term of this loan, Lender may designate a substitute index after notice to
Borrower. Lender will tell Borrower the current Index rate upon Borrower’s
request. The interest rate change will not occur more often than each five
years. The interest rate may change on the five year anniversary date of this
Change in Terms Agreement and every five years in the same month thereafter.
Borrower understands that Lender may make loans based on other rates as well.
The Index currently is 4.660% per annum. The interest rate to be applied to the
unpaid principal balance of this Note will be the rate of 2.600 percentage
points over the Index, resulting in an initial rate of 7.260% per annum. NOTICE:
Under no circumstances will the interest rate on this Note be more than the
maximum rate allowed by applicable law. Whenever increases occur in the interest
rate, Lender, at its option, may do one or more of the following: (A) increase
Borrower’s payments to ensure Borrower’s loan will pay off by it original final
maturity date, (B} increase Borrower’s payments to cover accruing interest, (C)
increase the number of Borrower’s payments, and (D) continue Borrower’s payments
at the same amount and increase Borrower’s final payment.
 
CONTINUED ON NEXT PAGE
 

--------------------------------------------------------------------------------


 

 
CHANGE IN TERMS AGREEMENT
  Loan No: 0000000166
(Continued) 
Page 2

 
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not he released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement of
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 

CHANGE IN TERMS SIGNERS:                  BOWLIN TRAVEL CENTERS, INC.          
                By: /s/ Michael L. Bowlin        

--------------------------------------------------------------------------------

   
MICHAEL L. BOWLIN, PRESIDENT of
BOWLIN TRAVEL CENTERS, INC.
     

 

--------------------------------------------------------------------------------


 